Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: A search in the pertinent art area yielded nothing teaching or suggesting the existence of co-crystal forms of Niraparib tosylate with either urea or oxalic acid. The art of record teaches at best hydrate forms.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/EMILY A BERNHARDT/           Primary Examiner, Art Unit 1624